Filed 12/4/17

                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA



In re H.C., a Person Coming Under the
Juvenile Court Law.
                                             D072368
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                             (Super. Ct. No. NJ014860)
        Plaintiff and Respondent,

        v.

H.C.,

        Defendant and Appellant.


        APPEAL from an order of the Superior Court of San Diego County, Michael J.

Imhoff, Commissioner. Reversed.



        Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Dana C. Shoffner, Deputy County Counsel, for Plaintiff and Respondent.
        H.C., a nonminor dependent of the juvenile court, appeals an order terminating her

dependency case. (Welf. & Inst. Code, § 391.) 1 She contends that the court erred by

determining that H.C.'s marriage rendered her ineligible for nonminor dependency

jurisdiction. We agree with H.C. and therefore reverse.

                   FACTUAL AND PROCEDURAL BACKGROUND

        In 2013, the juvenile court declared H.C. a dependent under section 300. The

court later selected long-term foster care as H.C.'s permanent plan. After H.C. turned 18,

the court continued H.C.'s dependency case as a nonminor dependent in extended foster

care.

        After some initial difficulties, and a two-month period of living with her half

brother in Florida, the San Diego County Health and Human Services Agency (Agency)

recommended in November 2016 that H.C. continue in the program. She was residing in

an approved independent living placement, was actively seeking employment, and had

enrolled in college. She agreed to a transitional living plan that included finding

employment and obtaining her California identification card. The court adopted the

Agency's recommendation and continued H.C. in extended foster care.

        H.C. had periodically been involved in a romantic relationship with Alonzo S.

Alonzo was reportedly abusive toward H.C. He broke her cell phone and threatened to

kill himself over her. H.C. acknowledged that her relationship with Alonzo was not




1     Further statutory references are to the Welfare and Institutions Code unless
otherwise specified.
                                              2
healthy. Nonetheless, H.C. became pregnant and believed that Alonzo was the baby's

father.

          Approximately six months later, the Agency discovered that H.C. had married

Alonzo and was living with him. The Agency set a special hearing and requested that the

juvenile court terminate H.C.'s dependency case. The Agency argued that H.C.'s

marriage rendered her ineligible to participate in the extended foster care program. In

support, the Agency cited an All-County Letter (No. 11-69) published by the California

Department of Social Services (DSS). The All-County Letter describes the policies and

procedures governing the extended foster care program. The All-County Letter states

that nonminors who are married, are in the military, or are incarcerated (among others)

are not eligible for extended foster care. In correspondence with the Agency's counsel, a

DSS analyst explained that the reason for these exclusions is that nonminors in those

situations can no longer be under the care and custody of the Agency.

          H.C. opposed termination of her nonminor dependency case. At a contested

hearing, her counsel argued that nothing in the applicable statutes prohibits a married

nonminor from participating in extended foster care and continuing as a nonminor

dependent. Her counsel criticized the Agency's reliance on the All-County Letter and

contended that the All-County Letter's exclusions were unsupported by the statutes.

          The court agreed with the Agency, observing, "Marriage has historically and

culturally been the benchmark for full independence." The court expressed its belief that

marriage ends the court's role in the dependency context in the same way that marriage

emancipates a child from his or her parents. The court found that the All-County Letter

                                              3
is the authoritative interpretation of the applicable nonminor dependency statutes until

formal regulations are approved. In the court's view, because H.C. is married, she is no

longer eligible for extended foster care. The court proceeded to terminate H.C.'s

dependency case "due to her marriage." H.C. appeals.

                                       DISCUSSION

                                              I

       A dependent minor who turns 18 years of age and has a permanent plan of long

term foster care may, in the court's discretion, continue under the court's jurisdiction as a

nonminor dependent. (§ 366.32; In re Aaron S. (2015) 235 Cal. App. 4th 507, 515 (Aaron

S.).) California enacted the current version of its nonminor dependency statutes to take

advantage of increased federal funding for extended foster care. (§ 11403, subd. (a); In

re R.G. (2015) 240 Cal. App. 4th 1090, 1092-1093 (R.G.).) This funding is made available

to states that elect to participate and have enacted programs that comply with federal

requirements.

       Under the current statutory scheme, a nonminor dependent is defined as either a

"foster child" under federal law or a nonminor under the juvenile court's jurisdiction

under section 450, who meets three requirements: (1) the individual must be under a

certain age (at this point, under 21 years); (2) the individual must be in foster care under

the placement and care responsibility of a county welfare department, county probation

department, or Indian tribe, consortium or organization; and (3) the individual must have

a transitional independent living case plan. (§ 11400, subd. (v); see 42 U.S.C.

§ 675(8)(B).) Contrary to its ordinary meaning, a foster child under federal law may

                                              4
include an individual under 21 years of age who is in foster care. (42 U.S.C.

§ 675(8)(B)(i), (iii).)

       " 'Foster care' means the 24-hour out-of-home care provided to children whose

own families are unable or unwilling to care for them, and who are in need of temporary

or long-term substitute parenting." (§ 11400, subd. (f).) In order to participate in

extended foster care, a nonminor dependent must agree to the continued placement and

care of a county welfare department or other responsible authority. (§§ 11400, subd.

(u)(1), 11401, subd. (e).) The nonminor dependent must also agree to a transitional

independent living case plan, which describes the nonminor dependent's appropriate

placement setting, his or her permanent plan for transition to living independently, the

process for assuming incremental responsibility for adult decisionmaking, and the

collaborative efforts to ensure active and meaningful participation in the work and

education eligibility criteria described below. (§ 11400, subds. (v)(3), (y); see In re A.A.

(2016) 243 Cal. App. 4th 765, 775 (A.A.).)

       The statute lists a number of acceptable placements for nonminor dependents in

extended foster care. (§ 11402.) One such placement is an approved supervised

independent living arrangement. (§ 11402, subd. (e).) This arrangement is defined as

"an independent supervised setting, as specified in a nonminor dependent's transitional

independent living case plan, in which the youth is living independently . . . ." (§ 11400,

subd. (w).) It does not include "detention facilities, forestry camps, training schools, or

any other facility operated primarily for the detention of children who are determined to

be delinquent." (42 U.S.C. § 672(c)(2); see A.A., supra, 243 Cal.App.4th at p. 774.)

                                              5
       In addition to the requirements discussed above, to remain eligible for extended

foster care, under both federal and state law, a nonminor dependent must satisfy one of

the following conditions relating to work and education: "(1) The nonminor is

completing secondary education or a program leading to an equivalent credential. [¶] (2)

The nonminor is enrolled in an institution which provides postsecondary or vocational

education. [¶] (3) The nonminor is participating in a program or activity designed to

promote, or remove barriers to employment. [¶] (4) The nonminor is employed for at

least 80 hours per month. [¶] (5) The nonminor is incapable of doing any of [these

activities] due to a medical condition, and that incapability is supported by regularly

updated information in the case plan of the nonminor." (§ 11403, subd. (b); see 42

U.S.C. § 675(8)(B)(iv).) A county welfare department or other responsible authority

must work with the nonminor dependent to maintain his or her eligibility for the program.

(§ 11403, subd. (a).)

       The juvenile court must maintain jurisdiction over a nonminor dependent "who

meets the definition of a nonminor dependent as described in subdivision (v) of Section

11400" unless it finds that "the nonminor does not wish to remain subject to dependency

jurisdiction" (§ 391, subd. (c)(1)(A)), "the nonminor is not participating in a reasonable

and appropriate transitional independent living case plan" (§ 391, subd. (c)(1)(B)), or

"after reasonable and documented efforts the nonminor cannot be located" (§ 391, subd.

(d)(1)). If the court is considering terminating jurisdiction over a nonminor dependent,

the county welfare department or other responsible authority must, among other things,

submit a report to the court describing whether it is in the nonminor's best interests to

                                              6
remain under the court's jurisdiction, provide documentation of its reasonable efforts to

assist the nonminor in meeting or maintaining eligibility, make available to the nonminor

information about the nonminor's dependency case, and provide certain vital documents

to the nonminor (e.g., Social Security card, birth certificate, driver's license or

identification card, and 90-day transition plan). (§ 391, subds. (b), (e).) 2

       "We review the decision to terminate jurisdiction over a nonminor dependent for

abuse of discretion." (Aaron S., supra, 235 Cal.App.4th at p. 517.) Legal issues

underlying the court's decision, such as the correct interpretation of the relevant statutes

governing nonminor dependents, are reviewed de novo. (See R.G., supra, 240

Cal.App.4th at p. 1097.)

                                               II

       H.C. contends that the court erred by terminating her nonminor dependency case

based on her marriage. We agree. Neither of the applicable statutes, state or federal,

mentions marriage. Rather, the statutes cover only a nonminor dependent's age, his or


2       At least one court has found that California's prior framework for nonminor
dependents continues in effect for nonminor dependents who do not meet the statutory
definition in section 11400, subdivision (v) and, therefore, do not qualify for federal
funding: "While the primary legislative focus of the [revisions] was clearly on making
continued services and benefits available to juvenile court dependents in foster care who
would otherwise 'age out' of the system, we find nothing in the statutory scheme that
withdraws the court's preexisting power to extend dependency jurisdiction for nonminor
dependents generally. Significantly, a lack of federal funding to support the cost of
providing services beyond age 18 is not a proper basis for termination of dependency
jurisdiction. [Citations.] We reject the Agency's argument that under section 391 the
court has no discretion to extend dependency jurisdiction to such nonminor dependents."
(In re Shannon M. (2013) 221 Cal. App. 4th 282, 301-302.) H.C. does not argue that her
dependency case should have been continued under the prior framework, so we need not
consider the issue here.
                                               7
her relationship to the Agency, and his or her transitional living plan. (See § 11400,

subd. (v).) A nonminor dependent's marriage does not necessarily affect any of those

eligibility criteria. A married nonminor dependent's age obviously does not change.

Marriage does not prevent the nonminor dependent from living in an Agency-approved

placement or receiving its services (i.e., "care"). Marriage also does not prevent the

nonminor dependent from participating in a transitional independent living case plan.

Indeed, the responsibilities of marriage may facilitate the nonminor dependent's transition

to independence. Allowing otherwise eligible married nonminor dependents to

participate in extended foster care furthers the purpose of the program, which is to

improve outcomes for former foster children by providing assistance, case management,

and financial support as they transition to adulthood. (A.A., supra, 243 Cal.App.4th at pp.

772-773; see generally Shin, A Saving Grace? The Impact of the Fostering Connections

to Success and Increasing Adoptions Act on America's Older Foster Youth (2012) 9

Hastings Race & Poverty L.J. 133.) It would impede, rather than support, the purpose of

the program to exclude former foster children simply because they have married.

       The Agency acknowledges that marriage is not mentioned in the applicable

statutes but claims that a married nonminor cannot remain a dependent of the juvenile

court. The Agency points out that a minor who marries is emancipated from his or her

parents. (Fam. Code, § 7002, subd. (b); see id., § 7505, subd. (b).) By analogy, at least

one court has found that a married minor cannot be the subject of a dependency

proceeding in juvenile court. (In re J.S. (2011) 199 Cal. App. 4th 1291, 1296.) But the

analogy cannot be extended to the circumstances here. A nonminor dependent is, by

                                             8
definition, already an adult. Marriage does not emancipate an adult from anything or

anyone.

       The Agency contends that including married nonminor dependents in extended

foster care would create "enormous barriers" for the Agency. It asks, rhetorically, "How

would the Agency supervise a married adult residing with her husband? How could an

Agency place a married woman in foster care?" The answer to both questions is that the

Agency can supervise a married adult just as it supervises an unmarried adult. A married

adult is just as able to comply with the Agency's directives, and benefit from its services,

as an unmarried adult. Although the rights and responsibilities of marriage bind both

spouses, a married woman remains just as free as an unmarried woman to act

independently in the areas of concern to the Agency. She can make her own decisions

about her education, her employment, her medical care, and the other areas where the

Agency assists nonminor dependents. A married woman need not even live with her

husband. Although it may seem strange to think of a married person being in foster care,

it is equally strange to think of a competent adult in foster care—and that is accepted

under the statutory scheme for nonminor dependents because their participation is




                                             9
voluntary. (§§ 366.31, subd. (a)(1), 11400, subd. (u)(1), 11401, subd. (e).) Marriage

does not necessarily affect the realities of such voluntary "care" in any relevant aspect. 3

       Contrary to the Agency's concern that a married person would be impossible to

supervise, and therefore, cannot participate in extended foster care, the federal

government has explicitly acknowledged that married persons may participate in

extended foster care. The federal government's Child Welfare Policy Manual, which

provides policy guidance to state and local authorities, poses the following question and

answer: "Question 4. [¶] May a youth age 18 or older who is married or enlisted in the

military be eligible for title IV-E foster care? [¶] Answer[:] [¶] Yes. There is nothing

in title IV-E that prohibits a title IV-E agency from providing title IV-E foster care to an

otherwise eligible youth if the youth is married or enlisted in the military (including if the

youth is in the military reserves or ROTC)." (U.S. Department of Health and Human

Services, Child Welfare Policy Manual, § 8.3A, Question 4.) Nothing about the realities




3      The Agency also asks, again rhetorically, "If the Agency made foster care
payments to a married nonminor dependent, would that render the aid community
property?" We need not determine that issue here. The Agency has made no suggestion
that characterizing such aid as community property would prevent a married nonminor
dependent from benefiting from the extended foster care program or otherwise impair the
program's goals.

                                             10
of foster care, or the extended foster care program, preclude participation by married

nonminor dependents. 4

       The Agency points to apparently competing guidance, in the form of the DSS's

All-County Letter No. 11-69 regarding extended foster care. The All-County Letter

states that nonminors who are married, are in the military, are incarcerated, or "[a]re

otherwise not eligible for [federal funding]" cannot participate in the extended foster care

program. DSS published the All-County Letter under the authority of section 11403,

subdivision (j), which directs DSS to "prepare for implementation of the applicable

provisions of this section by publishing . . . all-county letters or similar instructions from

the director . . . ." The statute directs DSS to develop formal regulations by July 1, 2013,

to implement the statute's provisions (§ 11403, subd. (i)), but it has not done so.

       The degree of deference that courts accord to an All-County Letter depends on the

substance of the All-County Letter as a quasi-legislative rule or merely an interpretation

of the statute. " ' "The appropriate degree of judicial scrutiny in any particular case is

perhaps not susceptible of precise formulation, but lies somewhere along a continuum

with nonreviewability at one end and independent judgment at the other." [Citation.]

Quasi-legislative administrative decisions are properly placed at that point of the

continuum at which judicial review is more deferential; ministerial and informal actions



4     We may take judicial notice of this portion of the Child Welfare Policy Manual
because its publication is an official act of an executive department of the federal
government. (Evid. Code, §§ 452, subd. (c), 459, subd. (a); see Robles v. Employment
Development Dept. (2015) 236 Cal. App. 4th 530, 548 & fn. 9.) The Child Welfare Policy
Manual is available at the following website: .
                                              11
do not merit such deference, and therefore lie toward the opposite end of the

continuum.' " (Yamaha Corp. of America v. State Board of Equalization (1998) 19
Cal. 4th 1, 7 (Yamaha).) "Where the meaning and legal effect of a statute is the issue, an

agency's interpretation is one among several tools available to the court. Depending on

the context, it may be helpful, enlightening, even convincing. It may sometimes be of

little worth. [Citation.] Considered alone and apart from the context and circumstances

that produce them, agency interpretations are not binding or necessarily even

authoritative. To quote the statement of the Law Revision Commission in a recent report,

'The standard for judicial review of agency interpretation of law is the independent

judgment of the court, giving deference to the determination of the agency appropriate to

the circumstances of the agency action.' " (Id. at pp. 7-8.)

       The portion of the All-County Letter at issue here is plainly interpretive, not quasi-

legislative. It purports to state the eligibility criteria for extended foster care under the

statute. "[I]t represents the agency's view of the statute's legal meaning and effect,

questions lying within the constitutional domain of the courts." (Yamaha, supra, 19

Cal.4th at p. 11.) While we recognize the expertise of a specialized administrative

agency in interpreting the statutes that it is tasked with implementing, the persuasiveness

of an agency's determination depends on the circumstances. (Id. at pp. 12-13 [describing

various factors for courts to consider].) The circumstances of the All-County Letter do

not warrant a great deal of deference. The All-County Letter is an informal document

that has not undergone the traditional rigors of administrative rulemaking, and according

to the Legislature's directive, it should have been superseded by formal regulations years

                                               12
ago. The statutory scheme here is not so technical, obscure, or open-ended as to hinder

judicial examination. And the relevant text of the All-County Letter, which is devoid of

citations to the statute or to other sources that might show how married people are

ineligible, does not demonstrate on its face a high degree of reliability.

       The All-County Letter provides no reason to depart from our interpretation,

supported by federal guidance, that the applicable statutes do not preclude participation

by married nonminor dependents in the extended foster care program. Indeed, the text of

the All-County Letter indicates that its eligibility requirements are based on the

availability of federal funding. It therefore makes little sense to exclude married persons,

who are eligible for federal funding according to the United States Department of Health

and Human Services Child Welfare Policy Manual.

       The Agency relies primarily on the United States Supreme Court's interpretation

of federal administrative law in Chevron U.S.A., Inc. v. Natural Resources Defense

Council, Inc. (1984) 467 U.S. 837 to argue that we should defer to DSS's interpretation of

the statute. However, California administrative law does not follow Chevron. (See, e.g.,

New Cingular Wireless PCS, LLC v. Public Utilities Com. (2016) 246 Cal. App. 4th 784,

811, fn. 23.) " 'Chevron deference' . . . does not exist in California." (Asimow et al., Cal.

Practice Guide: Administrative Law (The Rutter Group 2016) ¶ 1:12.) The Agency's

reliance on Chevron is therefore unpersuasive.

       The Agency also points out that other courts have relied on the All-County Letter.

(See N.S. v. Superior Court (2016) 7 Cal.App.5th 713, 720 [discussing the medical

condition necessary to exclude the statute's work and education requirements and

                                             13
verification thereof]; R.G., supra, 240 Cal.App.4th at pp. 1098-1099 [discussing

flexibility in fulfilling the work and education requirements]; Aaron S., supra, 235

Cal.App.4th at pp. 518-519 [same].) Those courts did not consider the portion of the All-

County Letter at issue here and did not analyze the degree of deference (if any) that it

should be accorded. These authorities therefore do not establish that we should defer to

the All-County Letter under the circumstances here. 5

                                              III

         The Agency contends, in the alternative, that termination of H.C.'s dependency

case was proper because H.C. left her approved placement and moved in with Alonzo.

The Agency claims that H.C. did not seek approval of her new residence and speculates

that the residence would not have been approved, based on Alonzo's alleged history of

abuse.

         A married nonminor dependent, just like an unmarried one, must comply with the

requirements of the extended foster care program. Even assuming that leaving an


5       In a related argument, the Agency contends that California's plan for extended
foster care, which it submitted to the federal government and which references the All-
County Letter, restricts extended foster care eligibility to unmarried individuals. The
Agency has not complied with the Rules of Court regarding judicial notice, which require
a separate motion, so we may disregard the Agency's reliance on the plan. (See Cal.
Rules of Court, rule 8.252(a)(1).) However, even if we were to consider the plan, it
would not affect our analysis of the statutes governing H.C.'s dependency case.
Whatever the content of California's plan (and it is not entirely clear), California's statutes
do not foreclose the participation of married nonminor dependents in extended foster
care. To hold that the plan overrides those statutes would allow the proverbial tail to wag
the dog. We note that H.C.'s ability to obtain extended foster care funds from DSS is a
question that we do not consider here. We consider only the statutory definition of a
nonminor dependent and whether the juvenile court was correct to find that it excludes
married nonminors.
                                              14
approved placement could constitute grounds for termination, the record does not reflect

that the Agency asserted this ground for termination in the juvenile court or that the

juvenile court adopted it. In its report prior to the termination hearing, the Agency wrote,

"Although [H.C.] was doing well in meeting the [extended foster care] criteria by

attending school and looking for employment, she does not meet [the] criteria at the

moment because she reports that she got married . . . ." Similarly, the court stated at the

hearing that H.C. was not "eligible" for extended foster care "by virtue of the marriage."

We cannot make the determination for the first time on appeal that the juvenile court

should have terminated H.C.'s dependency case not because of her marriage, but because

of her alleged failure to comply with the requirements of the extended foster care

program. Such arguments should be presented to the juvenile court in the first instance.

       In this regard, we observe that the entire trajectory of H.C.'s dependency case

would have been different if the Agency had been aware that H.C.'s marriage does not

render her ineligible for extended foster care. The Agency must work to ensure H.C.'s

eligibility for extended foster care. (See § 11403, subd. (a).) It is reasonable to believe

that the Agency would have acted differently if it had known that H.C. could participate

in extended foster care as a married nonminor dependent. If the Agency had known that

H.C. could both marry and participate in extended foster care, it could have advised H.C.

as such, rather than telling her that marriage would render her ineligible. The Agency

could also have endeavored to find a placement setting that would have been acceptable

to both the Agency and H.C. and that would have prevented H.C.'s termination from the

program. Under these circumstances, H.C. should be given the opportunity to

                                             15
demonstrate her compliance with the requirements of the program under the proper legal

standards.

                                    DISPOSITION



      The order is reversed.



                                                                           AARON, J.

WE CONCUR:




BENKE, Acting P. J.




IRION, J.




                                          16